United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 12-3580
                     ___________________________

                                 Willie Munn

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

                            Sheriff Danny Martin

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                   Appeal from United States District Court
              for the Western District of Arkansas - Texarkana
                               ____________

                          Submitted: April 18, 2013
                            Filed: April 22, 2013
                                [Unpublished]
                               ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
      Arkansas inmate Willie Munn appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Upon de novo review, see
Lieffort v. Dakota, Minn. & E. R.R. Co., 702 F.3d 1055, 1057 (8th Cir. 2013), we
find no basis for reversal.

       First, Munn’s periods of detention at the county facility--about 16 hours on one
occasion and about 22 hours on another--were too brief to support his conditions-of-
confinement claims. See Beaulieu v. Ludeman, 690 F.3d 1017, 1045 (8th Cir. 2012)
(to establish constitutional violation for conditions of confinement, plaintiff must
show conditions posed substantial risk of serious harm and defendant knew of but
disregarded that risk); Smith v. Copeland, 87 F.3d 265, 268-69 (8th Cir. 1996) (length
of time prisoner is subjected to harsh conditions is critical factor in analysis). Second,
the evidence showed that the detention facility had policies in place providing for
certain required services, contrary to Munn’s conclusory allegations. See Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (conclusory statements and threadbare recitals of
claim elements are insufficient to state claim). Third, Munn did not explain how
Sheriff Danny Martin was involved in any alleged denial of medication or medical
care, see Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004) (while construed liberally,
pro se complaint must allege sufficient facts supporting claims advanced; court will
not construct legal theory using facts not pleaded), and the evidence showed that
Munn received his medications while he was at the detention facility.

       Accordingly, we conclude that summary judgment was properly granted. We
modify the judgment to clarify that the dismissal of this action does not count as a
“strike” under 28 U.S.C. § 1915(g), see Williams v. Lehman, 111 Fed. Appx. 852,
852 (8th Cir. 2004) (unpublished per curiam) (case resolved though summary
judgment does not constitute § 1915(g) “strike”), and we affirm the judgment as
modified.
                      ______________________________


      1
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(b).

                                           -2-